Citation Nr: 1704531	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  13-25 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from February 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in relevant part, denied service connection for right and left knee disabilities.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran attended and testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim of entitlement of service connection for his right and left knee disabilities, including obtaining additional medical records and securing a VA medical examination.

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran did attend a VA examination in May 2012 during the pendency of his appeal.  However, for the reasons discussed below, the sufficiency of this examination is questionable.  As such, the Board will determine whether a proper VA examination and medical opinion are required in this case pursuant to McLendon.  

With respect to the first element of the McLendon test, the Board notes that there is competent medical evidence establishing a current disability in both of the Veteran's knees.  Specifically, the VA examiner diagnosed the Veteran with bilateral degenerative joint disease (DJD) in the knee.  The Veteran has also provided extensive lay testimony regarding the physically demanding nature of his service, including at the August 2016 Board hearing, at which the Veteran reported that his knees were constantly sore while in service after lifting and carrying extremely heavy equipment.  Taken with the private, undated opinions submitted by the Veteran's treating chiropractor and physician assistant after the hearing, the Board is satisfied that there is at least an indication that the Veteran's current bilateral DJD may be associated with the Veteran's service and in particular with the demanding duties he performed while serving in the U.S. Marine Corps.  Therefore, the first three elements of McLendon have been met.  

As such, the Board must determine whether there is sufficient competent medical evidence of record to make a decision on the claim.  As discussed above, the Veteran attended a May 2012 examination to evaluate his bilateral knee disabilities.  However, this examination was conducted in the course of a claim for nonservice-connected pension benefits relating to these disabilities and the examiner was not asked for an opinion regarding any possible causal relationship between the Veteran's service and his current bilateral knee disabilities.  As this information is necessary to determine a service connection claim, the Board finds that this examination is therefore insufficient to determine the claim under the final McLendon element.

As discussed above, the Veteran obtained undated nexus statements from his private treating chiropractor and physician assistant and submitted these opinions after the hearing.  Each of these statements indicates that the Veteran's bilateral knee disabilities are most likely caused by or a result of his service.  In support of the chiropractor's determination, this clinician stated in part that the Veteran's activity in service, his ankle injury in service, and his flat feet noted upon entry "could lead a reasonable person to believe that there is a good chance that [the Veteran's] long-term knee issues could have been caused or exacerbated by these medical issues."  Likewise, in the portion of his statement providing a rationale for his opinion, the Veteran's private physician assistant provided what amounts to a mere recitation of the Veteran's course of treatment, a statement that the Veteran was noted to have pes planus on entry, and a statement that the Veteran sustained a right ankle sprain in service.

VA is statutorily permitted, but not required, to accept a report provided by a private physician as sufficient to grant claims in the absence of a VA examination if the opinion is sufficiently complete to be "adequate for the purpose of adjudicating the claim."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The use of equivocal language such as "could" or "may have" can render an opinion speculative.  See Bostain v. West, 11 Vet. App. 124, 127-128 (2006).  To be adequate for the purposes of a service connection claim, an opinion may not be speculative in nature.  See e.g., McLendon, 20 Vet. App. at 84; Bloom V. West, 12 Vet. App. 185, 187 (1999).  Moreover, medical opinions must also contain not only clear conclusions, but also a reasoned medical explanation for the bases of these conclusions.  See e.g., Nieves-Rodriguez, 22 Vet. App. at 301.

Here, the statement by the Veteran's treating chiropractor includes equivocal language that renders his opinion speculative in nature and is therefore an inadequate basis on which the Board may decide the Veteran's service connection claims.  Likewise, the statement by the private physician assistant does not contain any reasoned medical explanation supporting his statement that the Veteran's bilateral knee disabilities are most likely caused by or a result of his service.  Accordingly, this opinion is similarly inadequate for the purpose of determining a nexus between his service and his current bilateral knee disabilities and the final element of the McLendon test has not been met.  Therefore, VA must satisfy its duty to assist the Veteran by scheduling a VA examination and obtaining an opinion regarding the nature and etiology of the Veteran's bilateral DJD of the knee.  

Finally, the Board also recognizes that, in a January 2012 authorization and release form, the Veteran indicated that he received treatment for his knee pain in 2011 at a facility located on Eglin Air Force Base.  VA's duty to assist also requires VA to attempt to obtain relevant records from a Federal department or agency, including medical or other records from VA medical facilities.  38 C.F.R. § 3.159(c)(1) (2016).  The claims file does not contain any treatment records from Eglin Air Force Base and a review of the file fails to uncover any attempts to secure these records.  Therefore, VA has not yet satisfied its duty to assist the Veteran.  On remand, VA should perform the necessary steps to obtain these records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and invite him to identify any pertinent treatment records, both VA and private, regarding his bilateral knee disabilities.  The RO must request any records identified by the Veteran, if not already on file, including records from Eglin Air Force Base.  It must also obtain any updated VA treatment records and associate these records with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current diagnoses for his bilateral knee disabilities.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed as part of the examination and specifically consider the Veteran's lay statements made at the hearing.  The examiner should take a complete history from the Veteran.  All tests or studies deemed necessary to evaluate the Veteran's disabilities should be completed.  After completing the examination, the examiner should give an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral knee disabilities were caused by or are otherwise etiologically related to his service. 

3.  Thereafter, readjudicate the Veteran's claim for service connection for right and left knee disabilities.  If any claim is not granted, send him and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




